DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (JP 2014-181409).
Okamoto et al. disclose a paper-made barrier packaging material consists of a water vapor-barrier layer and a gas barrier-layer provided on a paper base material; the water vapor-barrier layer contains a pigment (Barrisurf HX, kaolin, aspect ratio of 80 to 100) and a binder, wherein the binder contains styrene butadiene-type resin (anionic binder) and polyamide-type resin (cationic resin); the gas-barrier layer contains a water-soluble polymer (abstract, [0042]).  The amount of binder contained in the water vapor-barrier layer is 5-200 pts. wt. with respect to 100 pts. wt. pigment contained in the water vapor-barrier layer; the content of polyamide-type resin is 1-50 pts. wt. with respect to 
The limitations of claim 2 can be found in Okamoto et al. at [0018], where it discloses the styrene-butadiene resin.
Claim 3 is an inherent property based on substantially the same component (polyamide resin) as claimed.
The limitations of claim 4 can be found in Okamoto et al. at [0031], where it discloses the polyvinyl alcohol.
The limitations of claim 5 can be found in Okamoto et al. at [0043], where it discloses the Barrisurf HX kaolin.
The limitations of claim 6 can be found in Okamoto et al. at [0022], where it discloses the kaolin.
The limitations of claims 7 and 8 can be found in Okamoto et al. at [0038], where it discloses the sealant layer such as polyethylene or polyvinyl acetate polymer.
The limitations of claim 9 can be found in Okamoto et al. at [0001], where it discloses the food packaging.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Okamoto et al. (WO 2018/062466, related US 2019/0308786 is used in this examination) in view of Sako et al. (JP 2004-218130).
Okamoto et al. disclose a paper barrier material (having gas barrier property) comprising a water vapor barrier layer (having Barrisurf HX kaolin, aspect ratio 80 to 100, and a resin such as styrene-acrylic copolymer) and a gas barrier layer containing a water-soluble polymer, wherein the base paper has the water vapor barrier layer and the gas barrier layer, in this order, on the paper base material, wherein the resin is in a range of 5 parts by weight or more and no more than 200 parts by weight relative to 100 parts by weight of the pigment (abstract, [0040], [0062], [0117]).  The kaolin used is the same as used in the instant application, thus it would possess the thickness as claimed.
However, Okamoto et al. is silent on the water vapor barrier layer comprising a cationic resin.
Sako et al. disclose a moisture-proof laminate containing a synthetic resin, a swelling inorganic layered compound, talc, and a nitrogen-containing compound having a cationization degree of 0.1-10 meq/g, to provide excellent in moisture proofness (claims 1 and 4, [0014], [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this cationic resin in the water vapor barrier layer to improve the water vapor barrier property.
The limitations of claim 2 can be found in Okamoto et al. at [0053], where it discloses the styrene-butadiene resin.
The limitations of claim 4 can be found in Okamoto et al. at [0073], where it discloses the polyvinyl alcohol.
Okamoto et al. at [0117], where it discloses the Barrisurf HX kaolin.
The limitations of claim 6 can be found in Okamoto et al. at [0057], where it discloses the kaolin.
The limitations of claims 7 and 8 can be found in Okamoto et al. at [0098], where it discloses the sealant layer such as polybutylene succinate.
The limitations of claim 9 can be found in Okamoto et al. at Abstract, where it discloses the food packaging.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-57725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/HUI H CHIN/Primary Examiner, Art Unit 1762